DAUKSCH, Judge.
This is an appeal from an order granting a “Motion for Permission to Re-Open Case.” We treat the order as one granting a new trial because that is the practical effect of it. This order was entered after a previous appeal and an opinion and mandate in this case. See Kings Point Utility, Inc. v. Dep’t of Envtl. Reg., 588 So.2d 691 (Fla. 5th DCA 1991). Apparently our opinion in that appeal was not clear. We said “... which could include an order on the oral declaration of involuntary dismissal or a continuation of the trial from the point after appellee rested.” Id. at 692. We then said the same trial judge should hear the case on remand. We should have said, in order to be more clear, that upon remand the trial judge could either render a proper order on his oral declaration of involuntary dismissal or permit a continuation of the trial from the point after appellee rested. We reverse the order and remand for further proceedings — either dismiss the case or resume the trial, allowing appellant to present his defense, if any, then rebuttal evidence, if any, and argument, then the verdict and judgment.
REVERSED and REMANDED.
W. SHARP and DIAMANTIS, JJ., concur.